Case 18-01093-KHK   Doc 15-1 Filed 10/09/18 Entered 10/09/18 16:55:27   Desc
                          Exhibit(s) Page 1 of 43
Case 18-01093-KHK   Doc 15-1 Filed 10/09/18 Entered 10/09/18 16:55:27   Desc
                          Exhibit(s) Page 2 of 43
Case 18-01093-KHK   Doc 15-1 Filed 10/09/18 Entered 10/09/18 16:55:27   Desc
                          Exhibit(s) Page 3 of 43
Case 18-01093-KHK   Doc 15-1 Filed 10/09/18 Entered 10/09/18 16:55:27   Desc
                          Exhibit(s) Page 4 of 43
Case 18-01093-KHK   Doc 15-1 Filed 10/09/18 Entered 10/09/18 16:55:27   Desc
                          Exhibit(s) Page 5 of 43
Case 18-01093-KHK   Doc 15-1 Filed 10/09/18 Entered 10/09/18 16:55:27   Desc
                          Exhibit(s) Page 6 of 43
Case 18-01093-KHK   Doc 15-1 Filed 10/09/18 Entered 10/09/18 16:55:27   Desc
                          Exhibit(s) Page 7 of 43
Case 18-01093-KHK   Doc 15-1 Filed 10/09/18 Entered 10/09/18 16:55:27   Desc
                          Exhibit(s) Page 8 of 43
Case 18-01093-KHK   Doc 15-1 Filed 10/09/18 Entered 10/09/18 16:55:27   Desc
                          Exhibit(s) Page 9 of 43
Case 18-01093-KHK   Doc 15-1 Filed 10/09/18 Entered 10/09/18 16:55:27   Desc
                          Exhibit(s) Page 10 of 43
Case 18-01093-KHK   Doc 15-1 Filed 10/09/18 Entered 10/09/18 16:55:27   Desc
                          Exhibit(s) Page 11 of 43
Case 18-01093-KHK   Doc 15-1 Filed 10/09/18 Entered 10/09/18 16:55:27   Desc
                          Exhibit(s) Page 12 of 43
Case 18-01093-KHK   Doc 15-1 Filed 10/09/18 Entered 10/09/18 16:55:27   Desc
                          Exhibit(s) Page 13 of 43
Case 18-01093-KHK   Doc 15-1 Filed 10/09/18 Entered 10/09/18 16:55:27   Desc
                          Exhibit(s) Page 14 of 43
Case 18-01093-KHK   Doc 15-1 Filed 10/09/18 Entered 10/09/18 16:55:27   Desc
                          Exhibit(s) Page 15 of 43
Case 18-01093-KHK   Doc 15-1 Filed 10/09/18 Entered 10/09/18 16:55:27   Desc
                          Exhibit(s) Page 16 of 43
Case 18-01093-KHK   Doc 15-1 Filed 10/09/18 Entered 10/09/18 16:55:27   Desc
                          Exhibit(s) Page 17 of 43
Case 18-01093-KHK   Doc 15-1 Filed 10/09/18 Entered 10/09/18 16:55:27   Desc
                          Exhibit(s) Page 18 of 43
Case 18-01093-KHK   Doc 15-1 Filed 10/09/18 Entered 10/09/18 16:55:27   Desc
                          Exhibit(s) Page 19 of 43
Case 18-01093-KHK   Doc 15-1 Filed 10/09/18 Entered 10/09/18 16:55:27   Desc
                          Exhibit(s) Page 20 of 43
Case 18-01093-KHK   Doc 15-1 Filed 10/09/18 Entered 10/09/18 16:55:27   Desc
                          Exhibit(s) Page 21 of 43
Case 18-01093-KHK   Doc 15-1 Filed 10/09/18 Entered 10/09/18 16:55:27   Desc
                          Exhibit(s) Page 22 of 43
Case 18-01093-KHK   Doc 15-1 Filed 10/09/18 Entered 10/09/18 16:55:27   Desc
                          Exhibit(s) Page 23 of 43
Case 18-01093-KHK   Doc 15-1 Filed 10/09/18 Entered 10/09/18 16:55:27   Desc
                          Exhibit(s) Page 24 of 43
Case 18-01093-KHK   Doc 15-1 Filed 10/09/18 Entered 10/09/18 16:55:27   Desc
                          Exhibit(s) Page 25 of 43
Case 18-01093-KHK   Doc 15-1 Filed 10/09/18 Entered 10/09/18 16:55:27   Desc
                          Exhibit(s) Page 26 of 43
Case 18-01093-KHK   Doc 15-1 Filed 10/09/18 Entered 10/09/18 16:55:27   Desc
                          Exhibit(s) Page 27 of 43
Case 18-01093-KHK   Doc 15-1 Filed 10/09/18 Entered 10/09/18 16:55:27   Desc
                          Exhibit(s) Page 28 of 43
Case 18-01093-KHK   Doc 15-1 Filed 10/09/18 Entered 10/09/18 16:55:27   Desc
                          Exhibit(s) Page 29 of 43
Case 18-01093-KHK   Doc 15-1 Filed 10/09/18 Entered 10/09/18 16:55:27   Desc
                          Exhibit(s) Page 30 of 43
Case 18-01093-KHK   Doc 15-1 Filed 10/09/18 Entered 10/09/18 16:55:27   Desc
                          Exhibit(s) Page 31 of 43
Case 18-01093-KHK   Doc 15-1 Filed 10/09/18 Entered 10/09/18 16:55:27   Desc
                          Exhibit(s) Page 32 of 43
Case 18-01093-KHK   Doc 15-1 Filed 10/09/18 Entered 10/09/18 16:55:27   Desc
                          Exhibit(s) Page 33 of 43
Case 18-01093-KHK   Doc 15-1 Filed 10/09/18 Entered 10/09/18 16:55:27   Desc
                          Exhibit(s) Page 34 of 43
Case 18-01093-KHK   Doc 15-1 Filed 10/09/18 Entered 10/09/18 16:55:27   Desc
                          Exhibit(s) Page 35 of 43
Case 18-01093-KHK   Doc 15-1 Filed 10/09/18 Entered 10/09/18 16:55:27   Desc
                          Exhibit(s) Page 36 of 43
Case 18-01093-KHK   Doc 15-1 Filed 10/09/18 Entered 10/09/18 16:55:27   Desc
                          Exhibit(s) Page 37 of 43
Case 18-01093-KHK   Doc 15-1 Filed 10/09/18 Entered 10/09/18 16:55:27   Desc
                          Exhibit(s) Page 38 of 43
Case 18-01093-KHK   Doc 15-1 Filed 10/09/18 Entered 10/09/18 16:55:27   Desc
                          Exhibit(s) Page 39 of 43
Case 18-01093-KHK   Doc 15-1 Filed 10/09/18 Entered 10/09/18 16:55:27   Desc
                          Exhibit(s) Page 40 of 43
Case 18-01093-KHK   Doc 15-1 Filed 10/09/18 Entered 10/09/18 16:55:27   Desc
                          Exhibit(s) Page 41 of 43
Case 18-01093-KHK   Doc 15-1 Filed 10/09/18 Entered 10/09/18 16:55:27   Desc
                          Exhibit(s) Page 42 of 43
Case 18-01093-KHK   Doc 15-1 Filed 10/09/18 Entered 10/09/18 16:55:27   Desc
                          Exhibit(s) Page 43 of 43
